Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Dana R. Duke, Inmate SPN/ID )
9809/183021, (O.I. File No. ) Date: March 20, 2008
4-07-40648-9), )
)
Petitioner, ) Docket No. C-08-76
) Decision No. CR1761
-V.- )
)
The Inspector General. )
)
DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Dana R.
Duke, from participating in Medicare and other federally funded health care programs for
a period of 13 years.

I. Background

On August 31, 2007 the LG. notified Petitioner that she was being excluded from
participating in Medicare and other federally funded health care programs. The LG. told
Petitioner that her exclusion was mandated by her conviction of a criminal offense as is
described at section 1128(a)(4) of the Social Security Act (Act). Section 1128(a)(4)
requires the exclusion of any individual who is convicted of a felony occurring after
August 21, 1996 relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance. The LG. also notified Petitioner that the length of
her exclusion — 13 years — was based on the presence of certain factors that the LG.
identified as aggravating.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. I held a pre-hearing conference by telephone at which I ordered the parties to
file briefs and exhibits addressing the issues of the case. I told the parties that each of
them could request that I convene a hearing in person and that I would convene one if the
2

party requesting the hearing was able to show that there existed relevant evidence in the
form of testimony that did not duplicate something contained in a document.

Both the I.G. and Petitioner filed briefs. Neither party requested an in-person hearing.
The L.G. filed six proposed exhibits which he identified as I.G. Ex. 1-I.G. Ex. 6.
Petitioner filed no proposed exhibits and did not object to my receiving into evidence any
of the I.G.’s proposed exhibits. Consequently I receive into evidence I.G. Ex. 1-1.G. Ex.
6.

II. Issue, findings of fact and conclusions of law
A. Issue

Petitioner concedes that she was convicted of an offense as is described at section
1128(a)(4) of the Act. The undisputed facts of this case are that on December 6, 2006
Petitioner pled guilty in a Kentucky State court to felonies consisting of: manufacturing
methamphetamine; unlawful possession of a controlled substance (methamphetamine);
and possession of drug paraphernalia. I.G. Ex. 2; 1.G. Ex. 3. These are all offenses
occurring after August 21, 1996 that relate to the unlawful manufacture and distribution
of a controlled substance. Therefore, the only issue that I may hear and decide is whether
the length of Petitioner’s exclusion is reasonable.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.

1. An exclusion of at least five years is mandated by law.

The Act requires that any exclusion imposed pursuant to section 1128(a)(4) be fora
minimum of five years. Act, section 1128(c)(3)(B). Thus, the minimum exclusion that I
may sustain in this case is for five years.

2. An exclusion of 13 years is reasonable.

The remedial purpose of the Act is to protect federally funded programs and their
beneficiaries and recipients from individuals who are untrustworthy. An exclusion is not
imposed as punishment but in order to accomplish the Act’s remedial purpose. In
evaluating whether an exclusion is reasonable the ultimate question, therefore, is whether
the length of the exclusion is reasonably related to the Act’s remedial purpose.
3

There are no statutory criteria — other than the need to protect programs and program
eneficiaries and recipients from untrustworthy individuals — for determining what is
reasonable beyond the minimum five-year exclusion period. The Secretary has published
regulations that establish aggravating and mitigating factors that may be considered in
determining whether an exclusion of a particular length is reasonable. 42 C.F.R. Part
001. The applicable regulation in this case is 42 C.F.R. § 1001.102(b) and (c). The
aggravating and mitigating factors that are enumerated in this section function as rules of
evidence in that they establish what evidence may be considered in deciding whether an
exclusion is reasonable.

Evidence that relates to any of the aggravating or mitigating factors specified by the
regulation is relevant to the issue of reasonableness of length. Evidence that does not
relate to any of the aggravating or mitigating factors is irrelevant and may not be
considered. Also, like rules of evidence, the regulation sets forth no formula for
assigning weight to relevant evidence. Therefore, I must evaluate any evidence that
addresses an aggravating or a mitigating factor without applying a formula for deciding
what is reasonable. All relevant evidence must be considered in terms of what it says
about the excluded individual’s trustworthiness.

In this case there is no dispute that the I.G. established that there is evidence relating to
three aggravating factors. The undisputed evidence is as follows:

+ Petitioner’s conviction resulted in her incarceration. 42 C.F.R. § 1001.102(b)(5).
She was sentenced to a term of imprisonment for 10 years as a consequence of her
conviction. I.G. Ex. 3, at 3.

Petitioner has a prior criminal record. 42 C.F.R. § 1001.102(b)(6). Petitioner
was convicted in a Kentucky State court on December 8, 2004 — two years prior to
her most recent conviction — of the crime of possession of a controlled substance
(methamphetamine). I.G. Ex. 5, at 1, 4.

Petitioner was subject to another adverse action by a State board based on the
circumstances that are the basis for her exclusion. 42 C.F.R. § 1001.102(b)(9).
The Kentucky State Board of Nursing denied Petitioner renewal of her registered
nurse’s license for a minimum of three years based on her most recent conviction.
1G. Ex. 6, at 2.

In her brief Petitioner argues that she will be discharged from prison in December 2008.
She avers that she has completed an intensive substance abuse program and that she has
learned much from her experience. In effect, she argues that, as a consequence of her
treatment she will not again abuse controlled substances.
4

Although I have no doubt that Petitioner’s assertions are heartfelt they do not comprise
mitigating evidence that I can consider pursuant to 42 C.F.R. § 1001.102(c) because they
do not comport with any of the mitigating factors stated in the regulation. Moreover, I
would be skeptical of those assertions even if they did comport with a mitigating factor.

The evidence in this case establishes Petitioner to be a highly untrustworthy individual.
She has been convicted twice in a two year period of possession of methamphetamine, an
extraordinarily dangerous substance. Furthermore, she was not simply a user of that drug,
but a manufacturer and a distributor. Given that, I find an exclusion of 13 years is
reasonable.

/s/
Steven T. Kessel
Administrative Law Judge
